
	
		II
		111th CONGRESS
		2d Session
		S. 3085
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 5, 2010
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Consolidated Farm and Rural
		  Development Act to improve the business and industry direct and guaranteed loan
		  program of the Department of Agriculture.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Access to Credit Act of
			 2010.
		2.Business and industry direct and guaranteed
			 loans
			(a)Tangible equity requirementsSection 310B(d) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1932(d)) is amended by striking paragraph
			 (6) and inserting the following:
				
					(6)EquityIn the case of direct or guaranteed loans
				under this section, the Secretary shall use commercial lending standards in
				determining any equity
				requirement.
					.
			(b)General termsSection 310B(g) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1932(g)) is amended by adding at the end
			 the following:
				
					(10)General terms
						(A)Maximum loan guarantee amount
							(i)In generalNotwithstanding any other provision of this
				Act, during the period beginning on the date of enactment of this paragraph and
				ending on December 31, 2011, the Secretary shall guarantee up to 90 percent of
				a business and industry loan in an amount of up to $10,000,000 that is a high
				priority project, as determined based on published criteria of the Secretary
				that includes rural economic factors.
							(ii)Subsequent fiscal yearsNotwithstanding any other provision of this
				Act, beginning on January 1, 2012, the Secretary may guarantee up to 80 or 90
				percent (as determined by the Secretary) of a business and industry loan in an
				amount of up to $10,000,000 that is a high priority project, as determined
				based on criteria described in clause (i).
							(B)Line-of-credit loansIn guaranteeing business and industry
				loans, the Secretary shall guarantee line-of-credit loans in accordance with
				section 316(c).
						(C)Refinancing
							(i)In generalA business and industry loan may be used by
				a small business to refinance debt in existence as of the day before the date
				on which the loan was made or guaranteed, if—
								(I)the project for which the debt was incurred
				is viable and will create or save jobs, as determined by the Secretary;
				and
								(II)as of the date of application for
				refinancing—
									(aa)the underlying loan has been current for at
				least 1 year; and
									(bb)the lender is providing better rates and
				longer terms than under the original loan.
									(ii)Subordinated owner debtSubordinated owner debt shall not be
				eligible for inclusion in debt described in clause (i).
							(D)Audit standardsNotwithstanding any other provision of law,
				the Secretary—
							(i)shall not require audited financial
				statements consistent with generally accepted accounting principles for
				business and industry loans of less than $1,000,000; and
							(ii)may waive any requirement for audited
				financial statements consistent with generally accepted accounting principles
				for business and industry loans of at least $1,000,000.
							(E)Calculation of delinquency
				ratesTo allow accurate
				comparison of delinquency rates among Federal agencies, in calculating the
				delinquency rate for business and industry loans, the Secretary shall use the
				calculation method used by the Administrator of the Small Business
				Administration.
						.
			(c)Sense of Congress relating to the rural
			 microentrepreneur assistance programIt is the sense of Congress that in
			 allocating discretionary funds of the Secretary of Agriculture, the Secretary
			 of Agriculture should give priority to the rural microentrepreneur assistance
			 program established under section 379E of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 2008s).
			(d)Budgetary effectsThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
			
